DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021 has been entered.
The following is a non-final office action in response to the request for continued examination of April 16, 2021.
Status of Claims
Claims 1-5, 7-9, and 13-14, as originally filed April 05, 2021, are pending and have been examined on the merits (claims 1, 8, and 9 being independent).  Claims 1, 8, and 9 have been amended.
Response to Arguments
Applicant’s arguments and amendments filed April 05, 2021 have been fully considered.
With regard to the rejections of the claims under 35 USC 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  Further as noted in the citation above the prior art and the amendments are addressed by the rejections cited under 35 USC 103. 
Applicant argues:

(2) “It is clear that Takayama cannot solve or contribute to solving the technical problem that the claims as presently recited solves, namely protecting a user's banking data from a possible compromise of the merchant's terminals (see paragraphs [0005] and [0012] of the US patent application as filed), since Takayama indicates to make the user's banking data available to the merchant.” (Applicant response, page 10)
(3) “Regarding Ciurea, the Applicant disagrees with the Examiner's interpretation with respect to the merchant ID. Indeed, according to our interpretation of Ciurea, in particular paragraphs [0068], [0072], [0103] and [0115], the user's mobile terminal is never in possession of the merchant's identifier in the sense that it is in the present application.” (Applicant response, page 10)
(4) “The Applicant respectfully disagrees with the Examiner's point of view for several reasons. First, and as already discussed above, the mobile terminal of Ciurea does not have the merchant identifier. Second, the mobile terminal of Ciurea does not generate a record comprising the identifier of the merchant, the data representative of a transaction amount, a data represented of an identifier of the user, the location data of the terminal of a user and the identifier of an offer.” (Applicant response, page 11)
"Transmitting said transaction from the users terminal to a transaction management server of a third party maintaining a database comprising the offer, and a price and an identification of the place associated with the offer, said transaction management server being capable of completing the transaction with the merchants terminal against the bank account of the user without providing data representing the user's bank account to a merchant or the merchant terminal when the location data of the user terminal corresponds to the place associated with the offer".  The Applicant respectfully disagrees. Ciurea does not disclose "an identification of a place associated with the offer, said transaction management server being capable of completing the transaction with the merchant's terminal against a bank account of the user without providing data representing the user's bank account to the merchant or the merchant terminal when the location data of the user terminal corresponds to the place associated with the offer".” (Applicant response, pages 11-12)
(6) “Despite all the attention paid to Ciurea, it is silent on the notion of a transaction validation condition. Such a system is not the system/method as claimed in the proposed amended set of claims. The person skilled in the art cannot overcome deficiencies of Takayama with Ciurea since Ciurea fails to teach some of the key features claimed.” (Applicant response, page 13)
Examiner notes:
(1) In consideration of Applicant’s arguments (1), as previously discussed in previous Examiner notes, Takayama teaches performing a payment transaction using a mobile user terminal which can function as an electronic payment card or an electronic credit card (bank card) with a merchant terminal which can be used for a payment settlement process or a credit settlement process performed in a mobile environment.  Therefore, it is not persuasive that the method of 
(2) In consideration of Applicant’s arguments (2), with interpretation of Ciurea, in particular paragraphs [0019], [0023], and [0063], the user’s mobile terminal does not provide account information to the merchant and instead, the user sends the image acquired to a server in a payment processing network via the mobile communication device. In this system, the mobile communication device has much of the functionality of a merchant access device. The mobile communication device can be used to initiate, authorize, and/or terminate the transaction. Since the consumer is in control of the mobile communication device, the consumer decides when to conduct the transaction and to whom he will provide his identity information. Furthermore, consumer may also use mobile communication device to send location data to server computer of payment processing network. The location data may indicate a location of mobile communication device. The location data may be used along with the picture to determine the exact merchant access device that was used to conduct the transaction.  That is, this has a numerous advantages, among them the assurance that the customer’s information may not be stolen or compromised.  
Takayama does not explicitly disclose whether a user’s banking data is provided to the merchant’s terminal, but the combination of the Takayama and Ciurea teaches protecting the user’s baking data from a possible compromise of the merchant’s terminal as cited.  Clarifying citations with regard the Takayama in view of Ciurea references have been made to the 35 USC § 103 rejection.
(3) In consideration of Applicant’s arguments (3), with interpretation of Ciurea, in particular paragraphs [0019], [0023], and [0063], the user’s mobile terminal does not provide account information to the merchant and instead, the user send the image acquired to a server in a 
(4) In consideration of Applicant’s arguments (4), with interpretation of Ciurea, in particular paragraphs [0019-0021], [0067-0068], and [0072], the user’s mobile terminal receives the merchant identifier as a merchant access device associated with merchant from the captured image and the mobile terminal of Ciurea generates an image includes the unique characteristics associated with merchant access device along with transaction information. The transaction information may include, for example, at least one of a list of the items in the transaction, a description of the items, item identifiers (e.g., Stock keeping units or SKUs), prices of the items being purchased, the total number of items, the total amount of the transaction, and a transaction code.  
Therefore, it is not persuasive that the mobile terminal of Ciurea does not have the merchant identifier and the mobile terminal of Ciurea does not generate a record comprising the identifier  Clarifying citations with regard the Takayama in view of Ciurea references have been made to the 35 USC § 103 rejection.
(5) In consideration of Applicant’s arguments (5), Ciurea with in particular paragraphs [0019-0021], [0063], [0067-0068], and [0072], clarifying citations with regard the Takayama in view of Ciurea references have been made to the 35 USC § 103 rejection.
(6) In consideration of Applicant’s arguments (6), clarifying citations with regard the Takayama in view of Ciurea references have been made to the 35 USC § 103 rejection. For instance, Ciurea teaches determining whether the location data of the user terminal corresponds to the merchant associated with the offer in order to complete the transaction, and also using the data retrieved from the image and the location data, server computer of payment processing network identifies the particular merchant access device associated with merchant that is used to perform the payment transaction between merchant and consumer.  Therefore, it is not persuasive that Ciurea is silent on the notion of a transaction validation condition.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-5, 7-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama, US Publication Number 2009/0125429 A1 in view of Ciurea, US Publication Number 2011/0258075 A1.
Regarding claim 1:
Takayama discloses the following:
A method of carrying out a transaction with a merchant terminal, wherein the method is implemented within a terminal of a user, and wherein the method comprises the following acts performed by the terminal of said user: (Takayama: See fig. 1, abstract, paragraphs [0890] “the mobile electronic commerce service, which provides two types of bi-directional wireless communication functions, comprises: a mobile user terminal 100, which can function as an electronic ticket, an electronic payment card, an electronic telephone card and an electronic credit card (bank card); a gate terminal 101, which can perform an automatic examination process for a ticket; a merchant terminal 102, which can be used for a payment settlement process or a credit settlement process performed at a cash register counter in a retail shop; a merchant terminal 103, which can be used for a payment settlement process or a credit settlement process performed in a mobile environment”, and see also [0913-0923], [0978-0980])
decoding (reads on “a cryptographic processor 1505, which encrypts and decrypts data under the control of the CPU 1500; a data codec 1506, which under the control of the CPU 1500 encodes data to be transmitted and decodes data that is received”) the codes or the messages received to obtain a decoded merchant's identifier (reads on “stored the accounting machine ID of 
receiving (reads on “Upon receiving the payment offer 6805”) and decoding (reads on “a data codec 2607, which encodes data to be transmitted and decodes data that is received under the control of the CPU 2600”) a piece of data representing a transaction amount (reads on “the payment amount”) by the same interface (reads on “the mobile user terminal”) as the one used for receiving the merchant's identifier (reads on “stored the accounting machine ID of the merchant terminal 102, the terminal ID”); (Takayama: See paragraphs [1382], [1609], [1616], and see also [1224- 1225]) 

Takayama does not explicitly disclose the following, however Ciurea further teaches:
receiving (reads on “consumer 110 acquires an image of merchant access device 132 using mobile communication device 120.”) a merchant's identifier by using one of the following acts through an interface of the terminal of said user: scanning (reads on “Consumer 110 may have mobile communication device 120 in their possession during the transaction. Consumer 110 may use camera 314 of mobile communication device 120 to acquire the image of merchant access device 132.”) a code with a camera of the user terminal; or receiving a message through a Bluetooth 
receiving (reads on “the transaction information”) an identification of an offer by using one of the following acts through an interface of the terminal of said user: scanning (reads on “Consumer 110 may have mobile communication device 120 in their possession during the transaction. Consumer 110 may use camera 314 of mobile communication device 120 to acquire the image of merchant access device 132.”) a code with a camera of the user terminal; or receiving a message through a Bluetooth interface of the user terminal; or receiving a message through a contactless interface of the user terminal; (Ciurea: See paragraphs [0068] “the image acquired by mobile communication device 120 may include the unique characteristics associated with merchant access device 132 along with transaction information. The transaction information may include, for example, at least one of a list of the items in the transaction, a description of the items, item identifiers (e.g., Stock keeping units or SKUs), prices of the items being purchased, the total number of items, the total amount of the transaction, and a transaction code.”, and see also [0020], [0039], [0046], [0056], and [0095]) 
said merchant identifier consisting in a merchant's particular which enable the carrying out of credit transactions towards an account of the merchant; (Ciurea: See paragraphs [0068] “the image acquired by mobile communication device 120 may include the unique characteristics associated with merchant access device 132 along with transaction information. The transaction information may include, for example, at least one of a list of the items in the transaction, a description of the items, item identifiers (e.g., Stock keeping units or SKUs), prices of the items being purchased, the total number of items, the total amount of the transaction, and a transaction code.”, and see also [0063])
generating (reads on “Using the data retrieved from the image and, in some embodiments, the location data, server computer 152 of payment processing network 150 identifies the particular merchant access device associated with merchant 130 that is used to perform the payment transaction between merchant 130 and consumer 110.”) a credit transaction, by using the user's terminal, for said merchant comprising: the user terminal obtaining (reads on “location data may be generated by mobile communication device 120. For example, mobile communication device 120 may use a GPS antenna to determine the GPS coordinates of mobile communication device.”) location data of the user terminal from a GPS device or a mobile network; (Ciurea: See paragraphs [0067], [0072], and see also [0068])
the user terminal generating (reads on “acquires an image of merchant access device 132 using mobile communication device 120.”) a record comprising the […….] merchant's identifier (reads on “ a barcode associated with the merchant access device”), data representing the transaction amount (reads on “the total amount of the transaction”), data representing an identifier of the user (reads on “a phone number of mobile communication device 120”) , the location data of the user terminal (reads on “location data may be generated by mobile communication device notes: Ciurea is silent for the term of  “decoded” and Takayama further teaches. That is Takayama discloses a data codec which encodes data to be transmitted and decodes data that is received under the control of the mobile user terminal. Takayama decodes the data received to obtain the decoded data such as a decoded merchant identifier.)
the user terminal encrypting said record by using a secured processor of said terminal of said user, wherein the act of encrypting delivers said transaction; and (Ciurea: See paragraphs [0068] “the image acquired by mobile communication device 120 may include the unique characteristics associated with merchant access device 132 along with transaction information. The transaction information may include, for example, at least one of a list of the items in the transaction, a description of the items, item identifiers (e.g., Stock keeping units or SKUs), prices 
transmitting (reads on “The transaction information may then be sent to server computer 152 of payment processing network 150 by mobile communication device 120.”) said credit transaction from the user's terminal to a transaction management server of a third party, said transaction management server being capable of completing the transaction (reads on “Once the server has acquired all of this information, the server may then use such information to determine whether the transaction is authorized, or send the information to an issuer for authorization. An authorization response message may then be returned to the consumer and merchant via mobile communication device and/or merchant access device. While the account information is used to identify an account associated with the consumer, the transaction information is used to identify the amount of the transaction which needs to be authorized, and the image is used to identify the merchant access device so that the authorization response message may be communicated to the appropriate merchant and merchant access device.”) with the […….] merchant's identifier against a bank account of the user without providing (reads on “The camera enables the consumer to engage in the transaction with the merchant without providing account information to the merchant.”) data representing the user's bank account to a merchant or the merchant terminal when the location data of the user terminal (reads on “Using the data retrieved from the image and, in some embodiments, the location data, server computer 152 of payment processing network 150 identifies the particular merchant access device associated with merchant 130 that is used to perform the payment transaction between merchant 130 and consumer 110. Prior to the transaction, indicated in the credit transaction corresponds to a place associated with the offer stored in a database comprising an indication (reads on “consumer 110 may also use mobile communication device 120 to send location data to server computer 152 of payment processing network 150. The location data may indicate a location of mobile communication device 120. The location data may be used along with the picture to determine the exact merchant access device that was used to conduct the transaction.”) of a place associated with said offer, said database being maintained by said third party.   (Ciurea: See paragraphs [0068] “A transaction code is associated with a specific transaction and can be used to identify other transaction information. The transaction information may then be sent to server computer 152 of payment processing network 150 by mobile communication device 120.” And [0072] “Using the data retrieved from the image and, in some embodiments, the location data, server computer 152 of payment processing network 150 identifies the particular merchant access device associated with merchant 130 that is used to perform the payment transaction between merchant 130 and consumer 110. Prior to the transaction, images, geographical locations, or other information about the various merchant access devices used at various merchants may be stored in merchant database 156 and may be mapped to merchant access device identifiers.”, and see also [0019-0021], [0063], notes: Ciurea is silent for the term of  “decoded” and Takayama further teaches. That is Takayama discloses a data codec which encodes data to be transmitted and decodes data that is received under the control of the mobile user terminal. Takayama decodes the data received to obtain the decoded data such as a decoded merchant identifier.)
note: Citations above for teaching and motivation for obtaining location data and scanning a code with a camera of the user terminal to complete a transaction without providing data representing the user's bank account to a merchant or merchant terminal, e.g., to provide additional transaction security). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2:
Takayama discloses the following:
The method according to claim 1, wherein generating said transaction (reads on [1225]: "generates a micro-check 6807") comprises entry into the terminal of the user, by said user, of at least one piece of data representing a personal securing identifier (reads on [2716]: "the user enters the code number…. is compared with the code number that was entered"). (Takayama: See paragraphs [1223-1225], [2716])
Regarding claim 3:
Takayama discloses the following:

Regarding claim 4:
Takayama discloses the following:
The method according to claim 1, wherein the act of receiving a merchant's identifier (reads on [1225]: "Upon receiving the payment offer response 6806", [1616]: "a merchant ID", [2024]: "merchant ID 5415 assigned to a merchant who is permitted to handle the electronic payment card") comprises a phase of pairing with the terminal of said merchant (reads on [2022]: "pair of key that are employed to authorize the merchant terminal") comprising obtaining a piece of data representing the merchant's identifier. (Takayama: See paragraphs [1223-1225], [1616], [2022 2024])
Regarding claim 5:
Takayama does not explicitly disclose the following, however Ciurea further teaches:
The method according to claim 1, wherein the act of receiving a merchant's identifier comprises scanning the code with the camera of the user terminal, which comprises reading a barcode comprising a piece of data representing the merchant's identifier. (Ciurea: See paragraphs [0018-0020], [0056], [0068], [0103-0105], and note: See Takayama in view of Ciurea, at least as applied to independent claim 1 per above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include for scanning a code with a camera of the user terminal to 
Regarding claim 7:
Takayama does not explicitly disclose the following, however Ciurea further teaches:
The method according to claim 1, wherein the act of generating a transaction comprises: creating the record, which further comprises a piece of data representing an identifier of the user; encrypting said record by using said terminal of said user, wherein the act of encrypting delivers said transaction. (Ciurea: See paragraphs [0022], [0051], [0072-0073], [0082], [0103], [0115], and note: See Takayama in view of Ciurea, at least as applied to independent claim 1 per above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a secure chip with encryption software in the method of Takayama as further taught by Ciurea because it would provide more secure of the consumer's identity information (Ciurea: See paragraphs [0022], [0025]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 13:
Takayama does not explicitly disclose the following, however Ciurea further teaches:


Regarding claim 14:
Takayama does not explicitly disclose the following, however Ciurea further teaches:
The method according to claim 1, wherein the transaction management server identifies the merchant terminal using the merchant's identifier. (Ciurea: See paragraphs [0063]: “During the transaction, merchant access device 132 may show the total purchase amount and/or may show a listing of the purchased items. At this point, consumer 110 may use a camera in mobile communication device 120 to take a picture of merchant access device 132. Consumer 110 may then communicate the picture to server computer 152 of payment processing network 150 or server computer 162 of issuer 160. Most merchant access devices are unique in appearance or have unique characteristics, which can make them identifiable.” and “consumer 110 may also use mobile communication device 120 to send location data to server computer 152 of payment processing network 150. The location data may indicate a location of mobile communication device 120. The location data may be used along with the picture to determine the exact merchant access device that was used to conduct the transaction”, [0072] “Using the data retrieved from the image and, in some embodiments, the location data, server computer 152 of payment processing network 150 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include for obtaining location data and scanning a code with a camera of the user terminal to complete a transaction in the method of Takayama as further taught by Ciurea because it would provide additional transaction security by using the location data (Ciurea, See paragraphs [0063] and [0072]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 8 and 9: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONGSIK PARK/Examiner, Art Unit 3695
May 6, 2021                                                                                                                                                                                                       
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/8/2021